Exhibit 99.1 SECTION 13(r) DISCLOSURE After La Quinta Holdings Inc. (“La Quinta”) filed its Form 10-Q for the fiscal quarter ended September 30, 2015 with the Securities and Exchange Commission (the “SEC”), Travelport Worldwide Limited (“Travelport Worldwide”) and Hilton Worldwide Holdings Inc. (“Hilton”), which may be considered affiliates of The Blackstone Group L.P. (“Blackstone”), and, therefore, may be considered affiliates of La Quinta, filed the disclosures reproduced below with respect to such period, in accordance with Section 13(r) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In addition, Travelport Worldwide included the disclosure reproduced below in its annual report on Form 10-K filed with the SEC with respect to the fiscal year ended December 31, 2015, in accordance with Section 13(r) of the Exchange Act. As of the date La Quinta filed its annual report on Form 10-K for the year ended December 31, 2015 with the SEC, neither Blackstone nor Hilton had filed its annual report on Form 10-K for such period. Therefore, the disclosures reproduced below do not include information for Hilton for the year ended December 31, 2015. La Quinta did not independently verify or participate in the preparation of any of these disclosures.
